DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species VII (Figures 8-9A) in the reply filed on March 18, 2021, is acknowledged.
Applicant identified claims 1, 2, 8, and 11 as encompassing elected Species VII (Figures 8-9A).
Examiner notes that claims 3 and 7 also encompass elected Species VII (Figures 8-9A).
Thus, claims 1-3, 7, 8, and 11 are under examination as encompassing elected Species VII (Figures 8-9A).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55:
JP 2016-086947

Information Disclosure Statement
The information disclosure statement filed December 20, 2018, fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because:
Citation A1 for US 2002-088131 has been provided with the incorrect document number missing 1 number. The correct document number may be US 2002/0088131.
Citation A1 for US 2002-088131 has been provided with the incorrect name of patentee of Dale et al if Applicant is intending to cite US 2002/0088131. The correct name of patentee is Baxa et al for US 2002/0088131. Thus, it is unclear whether Applicant is intending to cite US 2002-088131 or another document to Dale et al.
	It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Araki et al (US 8,105,294).
	In regards to claim 1, Araki et al teaches a syringe barrel (Figure 1, syringe barrel [11]) comprising: 
a hollow body portion [11] that is configured such that a gasket is slidably insertable therein 
wherein the syringe barrel is made of a resin that has a total light transmittance of 80% or more (Applicant’s Specification (paragraph [0039]) states: “The barrel 12 is made of a resin having a total light transmittance of 80% or more in the measurement method according to ASTM-D 1003… Examples of such a resin include a cyclic olefin polymer, a cyclic olefin copolymer, polycarbonate, and the like.” As Araki et al teaches that the syringe barrel [11] is formed of cyclic polyolefin (column 4, lines 59-62), which is one of the materials (cyclic olefin polymer) stated by Applicant to have a total light transmittance of 80% or more, it follows that Araki et al teaches that the syringe barrel is made of a resin that has a total light transmittance of 80% or more.)
wherein a scale (steps [S1][S2] function as gradations) is disposed at an inner circumferential surface of the body portion, the scale being visible from an outside of the syringe barrel and being configured to indicate a liquid amount (column 7, lines 35-40)
wherein the scale is formed by a stepped structure [S1][S2] having a step height ([dh]/2) in a radial direction (Figure 1) 
Araki et al teaches that the step height is 0.1-0.25 mm (Araki et al teaches that dh=D1-D2, which is equal to or more than 0.2 mm and equal to or less than 0.5 mm (column 6, lines 24-25)(column 6, lines 34-36). And with the step height being [dh]/2, it follows that the step height is 0.1-0.25 mm), of which 0.1-0.15 mm overlaps the claimed range of 0.001 to 0.15 mm, thus prima facie obviousness exists: It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the step height in a range of 0.1-0.25 mm, of the syringe barrel of Araki et al, to be in a range of 0.1-0.15 mm, which is the portion of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Examiner notes that Applicant places criticality on the step height being 0.001 mm or more (paragraph [0045]) and that Applicant places criticality on the step height being 0.15 mm or less (paragraph [0045]); however, a step height of 0.001 mm or more or a step height of 0.15 mm or less is broader in scope than the claimed range of 0.001 to 0.15 mm. Thus, Applicant has not disclosed a criticality of the claimed range of 0.001 to 0.15 mm.
	In regards to claim 2, in the modified syringe barrel of Araki et al, Araki et al teaches wherein the stepped structure is disposed at the inner circumferential surface of the body portion (Figure 1).
	In regards to claim 3, in the modified syringe barrel of Araki et al, Araki et al teaches wherein the scale has an annular shape that extends in a circumferential direction of the body portion (column 4, lines 65-67, to column 5, lines 1-2).
	In regards to claim 7, in the modified syringe barrel of Araki et al, Araki et al teaches wherein: the inner circumferential surface comprises: a large-diameter portion (edge of the rear end side step [S1] having diameter [D1]) extending in an axial direction, and a small-diameter portion (edge of the front end side step [S1] having diameter [D2]) extending in the axial direction and having a smaller diameter than that of the large-diameter portion; and the stepped structure is located at a transition between the large-diameter portion and the small-diameter portion (Figure 1(C)).
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified syringe barrel of Araki et al would not operate differently with the claimed range of the axial width of the scale. Further, Applicant places no criticality on the claimed range of the axial width of the scale. Examiner notes that Applicant places criticality on the axial width of the scale being 0.1 mm or more (paragraph [0046]) and that Applicant places criticality on the axial width of the scale being 0.5 mm or less (paragraph [0046])); however, the axial width of the scale being 0.1 mm or more or the axial width of the scale being 0.5 mm or less is broader in scope than the claimed range of 0.1 to 0.5 mm. Thus, Applicant has not disclosed a criticality of the claimed range of 0.1 to 0.5 mm.
	In regards to claim 11, Araki et al teaches a prefilled syringe (Figure 1, syringe [10A]) comprising: 
the modified syringe barrel [11] of Araki et al according to claim 1 above
the gasket (piston [32]), which is slidably inserted inside the 35Atty. Dkt. No. 091486-0336 syringe barrel 
a plunger (rod [31]) that is configured to press the gasket in a distal end direction 
a drug solution (medical solution) that is filled in a liquid chamber formed by the syringe barrel and the gasket (Figure 1)(column 2, lines 55-56)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783